PARKER, J.
In Martin v. Knowles, 195 N.C. 427, 142 S.E. 313, the deed designated the parties in the premises as “Albert D. Dail and his wife, Lucy W. Dail, parties of the first part, and Sallie Jane Martin and her children, parties of the second part.” The granting clause conveys “unto said party of the second part a life estate therein, and then to her heirs, executors, administrators and assigns, a certain tract of land.” The deed recites “it is the purpose of this deed to convey the above tract of land to Sallie Jane Martin during her lifetime, then to her heirs in fee simple, forever.” The habendum clause is “to the said parties of the second part, their heirs and assigns.” This Court held that, under the Rule in Shelley’s Case, the deed conveyed to Sallie Jane Martin a fee simple estate to the land described in the deed.
In Mayberry v. Grimsley, 208 N.C. 64, 179 S.E. 7, the deed, according to the premises, was made “to Nonnie A. Mayberry and her children,” the granting clause conveyed the property “to said Nonnie A. May-berry, her heirs and assigns” and the habendum clause is “To have and to hold ... to the said Nonnie A. Mayberry, her heirs and assigns.” This Court held that the deed conveyed the estate to Nonnie A. May-berry in fee.
*608The heart of a deed is the granting clause. Griffin v. Springer, 244 N.C. 95, 92 S.E. 2d 682; Artis v. Artis, 228 N.C. 754, 47 S.E. 2d 288; Bryant v. Shields, 220 N.C. 628, 18 S.E. 2d 157; 16 Am. Jur., Deeds, page 567. An effective deed must contain operative words of conveyance. Griffin v. Springer, supra; Pope v. Burgess, 230 N.C. 323, 53 S.E. 2d 159; Waller v. Brown, 197 N.C. 508, 149 S.E. 687.
This Court said in Ingram v. Easley, 227 N.C. 442, 42 S.E. 2d 624: “In the event of any repugnancy between the granting clause and preceding or succeeding recitals, the granting clause will prevail. Williams v. Williams, 175 N.C. 160, 95 S.E. 157; 16 A.J. 575.” To the same effect see also: Dull v. Dull, 232 N.C. 482, 61 S.E. 2d 255; Artis v. Artis, supra.
The “children” appear only in the introductory recitals of the deed, giving the names of the parties, while the operative words of conveyance, as contained in the granting clause convey the tract of land “to said Annie G. Powell during her natural life and then to her heirs.” The habendum clause is in harmony with the granting clause. This Court by repeated decisions has held that the Rule in Shelley’s Case is still recognized in this jurisdiction, and when applicable, it is not only a rule of law, but also a rule of property, without regard to the intent of the grantor or devisor. Hammer v. Brantley, 244 N.C. 71, 92 S.E. 2d 424; Edwards v. Faulkner, 215 N.C. 586, 2 S.E. 2d 703.
It is manifest, we think, viewing the deed in its entirety, that, under the Rule in Shelley’s Case, the deed here conveyed to Annie G. Powell a fee simple estate to the land described therein. The deed conveys nothing to the children of Annie G. Powell. Artis v. Artis, supra; Ingram v. Easley, supra; Mayberry v. Grimsley, supra; Martin v. Knowles, supra.
We agree with the decision below.
Affirmed.